Case: 15-10519      Document: 00513546779         Page: 1    Date Filed: 06/14/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals

                                      No. 15-10519
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            June 14, 2016

DERRICK LANARD FORD,                                                       Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellant

v.

GLENNA S. BLAIR, Clerk II,

                                                 Defendant-Appellee


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 7:12-CV-180


Before DAVIS, JONES, and HAYNES, Circuit Judges.
PER CURIAM: *
       Derrick Lanard Ford, Texas prisoner # 1474214, filed a 42 U.S.C. § 1983
action against Glenna S. Blair, a mail clerk in the Allred Unit of the Texas
Department of Criminal Justice, alleging that she censored and tampered with
his mail and failed to deliver it. Ford raised claims that Blair violated his First
Amendment rights and interfered with his access to courts. The district court
granted Blair’s motion for summary judgment, finding that she was entitled to
qualified immunity; dismissed the claims as frivolous; and denied Ford’s


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-10519     Document: 00513546779      Page: 2   Date Filed: 06/14/2016


                                  No. 15-10519

motion to proceed in forma pauperis (IFP) on appeal. The court certified that
the appeal was not taken in good faith. By moving for IFP status in this court,
Ford is challenging the district court’s certification. See Baugh v. Taylor, 117
F.3d 197, 202 (5th Cir. 1997).
      Ford’s argument that the district court erred by granting Blair’s motion
without first informing him that he had a right to file an affidavit opposing her
motion fails; the district court had no obligation to provide Ford with
particularized instructions on the requirements and consequences of summary
judgment. See Martin v. Harrison Cnty. Jail, 975 F.2d 192, 193 (5th Cir. 1992).
Likewise, Ford cannot show that the district court erred by denying his motion
to conduct discovery; he has not identified the discovery he sought or explained
why the discovery would have influenced the outcome of Blair’s motion. See
FED. R. CIV. P. 56(d); see also Raby v. Livingston, 600 F.3d 552, 561 (5th Cir.
2010).
      Ford raises no substantive argument that the district court erred in
dismissing his First Amendment or denial of access to courts claims. Although
pro se briefs are afforded liberal construction, even pro se litigants must brief
arguments in order to preserve them. Yohey v. Collins, 985 F.2d 222, 224-25
(5th Cir. 1993). As Ford fails to identify any error in the district court’s
analysis as to these claims, it is the same as if he had not appealed these issues.
See Brinkmann v. Dallas County Deputy Sheriff Abner, 813 F.2d 744, 748 (5th
Cir. 1987).
      Ford’s appeal is without arguable merit and is frivolous. See Howard v.
King, 707 F.2d 215, 219-20 (5th Cir. 1983). Accordingly, we deny the IFP
motion and dismiss the appeal. See Baugh, 117 F.3d at 202; 5TH CIR. R. 42.2.
      The district court’s dismissal of the complaint as frivolous and our
dismissal of the appeal as frivolous count as “strikes” for purposes of the “three



                                        2
    Case: 15-10519     Document: 00513546779     Page: 3   Date Filed: 06/14/2016


                                  No. 15-10519

strikes” bar under 28 U.S.C. § 1915(g). See Coleman v. Tollefson, 135 S. Ct.
1759, 1763-64 (2015). Ford is WARNED that if he accumulates at least three
strikes under 28 U.S.C. § 1915(g), he will not be able to proceed IFP in any civil
action or appeal filed in a court of the United States while he is incarcerated
or detained in any facility unless he is under imminent danger of serious
physical injury. See § 1915(g).
      IFP MOTION DENIED; APPEAL DISMISSED; SANCTION WARNING
ISSUED.




                                        3